The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9 and 11-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1 “the flow sensor” (in the “an electronic computer” subparagraph) does not have proper antecedent basis when the subparagraph requiring it as an element of the invention follows the subparagraph with “the flow sensor” in it.  Additionally, in claim 1 it is not clear if the “at least one liquid reagent” is actually part of the airborne silica detection system, or if applicant is simply claiming an empty reagent tank since the claim uses the language that the regent tank is “adapted to contain” and “introducing it into the at least one reagent as so contained” (emphasis added).  For examination purposes, due to applicant’s comments regarding claim 1 on page 7 of the response received 10-11-21, examiner is treating the reagent as not required by claim 1 (i.e. a reagent tank downstream of the particle sizer adapted to contain and introduce the airstream into at least one reagent capable of reacting with silica of the particles).  Additionally, it is not clear if the flow sensor is located between the particle growth container and the reagent tank or after the reagent tank since both locations would allow the flow sensor to accomplish its intended purpose.  Finally it appears that claim 1 is missing essential structure required to cause air to flow through the particle sizer the particle growth chamber and the reagent tank.  In claims 3-4, the definition of the predetermined amount (a concentration of silica less than) is not consistent with the language of claim 1 which requires the output indicating silica concentrations in the airstream over a predetermined amount.  The values covered by claims 3-4 include all values less than the claimed value down to and including zero.  Is applicant trying to claim that the output occurs potentially continuously or is applicant trying to claim something else?  Examiner notes that the language of claims 3-4 appears to be based on the language found in instant paragraph [0012] of the specification.  However it is not consistent with instant paragraph [0058] of the specification which teaches that an output is provided if the silica concentration exceeds a certain concentration.    
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3-4 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1 the electronic computer execution a stored program is supposed to provide an output indicating silica concentrations over a predetermined amount while claims 3-4 define the predetermined amount to be less than the respective amounts claimed in the airstream.  In other words claims 3-4 are inconsistent with the language of claim 1 and appear to be claiming a concertation that is outside of the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown, McDevitt (newly cited and applied) and Miller-Lionberg (US 2017/0370809, newly cited and applied).  In the publication, with respect to claim 1, O’Connell teaches an  airborne silica detection system including a particle sizer for receiving an airstream (see the box labeled "cyclone PM 4.0” in the figure at the bottom right corner); a reagent tank receiving the airstream downstream from the particle sizer and introducing it into a at least one liquid reagent reacting with silica of the particles (see the box labeled "molybdate reagent in the figure at the bottom right corner of the page along with the arrow from the words luminol reagent that extends into the box); a photodetector monitoring the reagent tank to detect a change in light caused by the reacting of the silica (the PMT labeled element below the box labeled .  
In the paper Brown teaches that particle size-selective sampling refers to the collection of particles of varying sizes that potentially reach and adversely affect specific regions of the respiratory tract.  Thoracic and respirable fractions are defined as the fraction of inhaled particles capable of passing beyond the larynx and ciliated airways, respectively, during inhalation.  In an attempt to afford greater protection to exposed individuals, current size-selective sampling criteria overestimate the population means of particle penetration into regions of the lower respiratory tract.  The purpose of the reported analyses was to provide estimates of the thoracic and respirable fractions for adults and children during typical activities with both nasal and oral inhalation, that may be used in the design of experimental studies and interpretation of health effects evidence.  With respect to claim 1, the paragraph bridging pages 2-3 teaches that the EPA changed the indicator for particulate matter (PM) from TSP (effectively an aerodynamic cut-size varying from 25 to 40 μm, depending on wind speed and direction) to PM10 (particles with a 2.5 (particles with a nominal mean aerodynamic diameter ≤ 2.5 μm) and retained PM10 as the indicator for thoracic coarse particles.  The selection of PM2.5 by the EPA was mainly to delineate the atmospheric fine (combustion derived, aggregates, acid condensates, secondary aerosols) and coarse (crustal, soil-derived dusts) PM modes and for consistency with community epidemiologic health studies reporting various health effects associated with PM2.5.  From this it is clear that the "cyclone PM 4.0” label in the figure is referring to a cyclone that separates particles with a nominal mean aerodynamic diameter ≤ 4.0 μm from larger particles.  Thus O’Connell meets that particular limitation of claim 1.  
In the paper McDevitt describes a system for collecting particles.  The paragraph bridging the columns of page 445 teaches that the goal was to design and evaluate the performance of an exhaled-breath sampling device that can characterize infectious influenza aerosols emitted from infected persons who are wearing masks and performing various respiratory maneuvers (i.e., tidal breathing, talking, and coughing).  Based on expected low exhaled-breath generation of influenza virus (Fabian et al. 2008), the sensitivity of the device requires maximization by collecting all exhaled breath and allowance for extended sampling times (30 min).  Relative to the instant claims, the “naked” influenza virus is about 120 nm in size, so that the device must efficiently collect submicron size particles.  Since virus-containing droplets expelled from the respiratory tract are likely to range widely in size, and since particle size will impact mask efficiency (in addition to other airborne transmission factors), the aerosol characterization needs to discriminate between “coarse” and “fine” particles and be able to determine whether fine particles represent infectious virus.  This paper describe a device designed to meet these requirements and presents an evaluation of its performance.  From the abstract, the importance of the aerosol mode for transmission of influenza is unknown.  Understanding the role of aerosols is essential to developing public health interventions such as the use of surgical masks as a source control to prevent the release of infectious aerosols.  Little information is available on the number and size of particles generated by infected persons, which is partly due to the limitations of conventional air samplers, which do not efficiently capture fine particles or maintain 
In the patent publication Miller-Lionberg teaches a portable air sampling device that is constructed having an airflow path from a size-selective inlet to a device outlet, without using any tubing.  The size-selective inlet includes at least one of an impactor, a filter, a cyclone, and an inhalable inlet.  The device includes a sampling assembly configured to be removably coupled directly to a sampling device housing (e.g., without using tubing), and an airflow assembly that may be constructed without using tubing (at least paragraph [0008]).  Paragraphs [0006]-[0007] teach that a major constraint on the current ability to assess personal air pollution exposure is the cost and physical burden of the monitors themselves.  For monitoring exposure to particulate matter (PM), personal air samplers typically consist of a battery-powered diaphragm pump connected by tubing to a size-selective inlet (e.g., a cyclone or impactor) to measure inhalable, respirable, or PM2.5 size fractions of particulate matter within the wearer's breathing zone.  Such personal air samplers are expensive, relatively heavy and noisy.  The physical burden posed by these monitors (noise, visual aesthetic, and weight) make them difficult to wear for extended periods.  Further, the diaphragm pumps must be periodically checked for flow accuracy and the tubing connections often disconnect or become pinched if the wearer is physically active.  For these reasons, studies of personal PM exposure often suffer from small sample size and data loss due to poor user compliance and instrument reliability.  Historically, the development of PM exposure monitors was driven by the need to assess occupational intake for aerosol hazards in the dusty trades such as mining, construction, manufacturing, and agriculture.  In those workplaces, the weight and noise of the monitors was less of a hindrance.  For personal monitoring among the general population (or outside of heavy industry), however, a need exists for technology that overcomes these limitations.  Therefore, there is a need for a wearable and portable air pollution monitor to address the numerous limitations of currently available monitors, without sacrificing precision, accuracy, and reliability.  Paragraphs [0017], [0042] and [0054] teach example sampling devices in which a mass flow sensor is configured to obtain measurements to facilitate estimation of at least one of a pressure drop across a sampling filter and an aerosol mass accumulation rate onto a sampling filter.  Paragraph [0083] teaches that embodiments take advantage of recent advances in consumer electronics, open-source software platforms, and additive manufacturing to develop portable and wearable aerosol samplers that 
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the O’Connell system with a flow sensor and computer with a program such as taught by Miller-Lionberg to trigger and/or analyze luminescence signals measured by the photodetector using signals from both the detector and flow sensor as taught by Miller-Lionberg because of the use of such a system to measure particles with optical signals in an apparatus that separates particles from air as taught by Miller-Lionberg.  Additionally it would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a growth chamber in the particle sampling train of O’Connell after the size selector and before reagent tank used to collect the particles as taught by McDevitt because of the expected increase in particle collection at sizes less than 5 µm as shown by McDevitt after incorporation of the growth chamber.  
With respect to claims 5-6, O’Connell teaches the reagent as a chemiluminescent reagent including a molybdate solution in combination with a luminol solution.  
With respect to claims 11-12 the O’Connell system includes a filter for removing ozone from the airstream between the particles sizer and the reagent tank (the box labeled “Cu Trap or Denuder Tubes” in the figures in the bottom right corner which removes atmospheric oxidants).  
With respect to claims 13-14, the particle growth chamber of Miller-Lionberg uses a steam generator to humidify the air entering it.  Thus incorporation of the Miller-Lionberg particle growth chamber into the O’Connell system would also meet the limitations of these claims.  
With respect to claim 15, the particle sizer of O’Connell is a cyclonic filter for selectively removing particles above 4 µm in diameter and passing the remaining particles.  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell in view of Brown, McDevitt and Miller-Lionberg as applied to claim 5 above, and further in view of Condiff (US 2,549,574).  O’Connell does not teach the reagent tank providing reflective surfaces for directing chemiluminescence to the photodetector.
In the patent Condiff teaches an improved apparatus for making fluorometric measurements and in particular the cells containing the sample for making the measurements.  Column 1, lines 23-29 teach that an object of the invention is to provide an apparatus in which 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a reflective coating as taught by Condiff into the reagent tank of O’Connell because of the increased photoelectric detector response as taught by Condiff due to the reflective/mirrored coating.  
With respect to claim 9, the O’Connell photodetector is a photomultiplier tube (PMT).
Examiner notes that some claims are not rejected with art.  However no indication of allowable subject matter is being given.  That will be decided when applicant has responded to the above rejections.  
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. In response to the claim changes, all of the previous rejections were modified.  With respect to the clarity of claim 1, the changes introduced new clarity issues as outlined above.  With respect to the clarity of claims 3-4, the issue is still the same.  Claim 1 requires that the trigger occurs when the concentration exceeds a certain value.  As claims 3-4 currently read, that value is less than or below the claimed value.  Usually when there is a lower limit above which a warning or other communication is triggered, values of less than the lower limit do not cause the device to trigger.  The current claim language includes a scope that would cause the device to trigger at a concentration above zero.  In other words the device is constantly triggering.  Another way of looking at it is if the predetermined amount is 0.11 µg/m3, the system in not covered by claim 3 while a predetermined amount of 0.09 µg/m3 is covered by claim 3.  
.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art relates to particle separation and analysis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797